Citation Nr: 0933133	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg fracture.  

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a right leg fracture.  

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a right leg fracture.  

4.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a right leg fracture.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to medications 
taken for residuals of a right leg fracture, a bilateral 
ankle disorder, a bilateral knee disorder and a bilateral hip 
disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Muskogee, Oklahoma, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C., via videoconference in February 2009.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  




REMAND

The Veteran asserts that he has residual disability of the 
right leg as a result of an in-service right leg fracture; 
that disorders of the bilateral hips, knees and ankles are 
secondary to the residuals of the right leg fracture; and 
that GERD is a result of the medications he takes in 
association with the lower extremity disorders.  The Board 
notes that the November 2005 rating decision shows that the 
AOJ adjudicated the claims for service connection on both a 
direct and secondary basis.  

During his February 2009 hearing before the undersigned, the 
Veteran indicated that he had recently received VA outpatient 
treatment.  See the February 2009 hearing transcript, page 
10.  The most recent outpatient record from the Muskogee VA 
Medical Center (VAMC) in the claims folder is dated in 
September 2006.  Because records generated by a VA facility 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, VA must obtain these records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Additionally, the Veteran testified that he received annual 
physicals at his place of employment.  See id. at page 9.  
These records are not included in the Veteran's claims file 
and should be obtained, if available.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records from the 
Muskogee VAMC dated after September 
2006.  Any records so obtained 
should be associated with the 
Veteran's VA claims folder.  
Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  Contact the Veteran in writing 
and ask that he provide additional 
information regarding his 
employment physicals, including the 
name and address of his employer 
and approximate date(s) of his 
physicals.  Thereafter, take 
appropriate steps, if any, to 
secure any medical treatment 
records so identified and associate 
them with the Veteran's VA claims 
folder.  Efforts to obtain these 
records should also be memorialized 
in the Veteran's VA claims folder.

3.  After undertaking any 
additional development deemed by it 
to be appropriate, the claims 
should be readjudciated.  If the 
benefits sought on appeal remain 
denied, a supplemental statement of 
the case should be issued and the 
Veteran afforded a reasonable 
opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

